Title: To Benjamin Franklin from R. Parsons, 17 August 1778
From: Parsons, R.
To: Franklin, Benjamin


Sir
  Mr: Pernet’s Maitre de Pension Rue St: Jaques 17th:Augst: 1778
Th’o I was not so fortunate to receive any answer to my last letter, I venture once more to address you upon the same melancholy subject. Pray Sir, forgive my presumption, forgive the reiterated trouble my distress forces me to give you. I am almost distracted, and I know not which way to turn for relief. I am under the humiliating necessity of deviating from Truth to the People of the house where I am, in order to screen myself from the effects of their resentment shoud they know how I am really circumstanced. I was obliged Sunday sen’night to say that I had no letters, th’o it was the day I received that, I took the liberty of sending to you; and yesterday, I was obliged to pretend I had one, from Mr: Parsons mentioning his being ill, as an excuse for his not sending some money for them. Indeed Sir, I detest a falshood and as I shall answer to that being who is pleased to afflict me thus severely, I do not exaggerate a single circumstance of my unhappy case, nor tell you a word that is not litterally true. If I knew of any honest means on earth, of Alleviating my Present distress, I woud not presume to importune you in this teizing manner, but Alas! Sir, what can I do, where shall I apply for succour? I cannot expect the Almighty shoud work a miracle in my favour; and freinds I have none, not one here that woud lend a saving hand to snatch me from impending ruin. Those who can form no Idea of that distress they never felt, woud perhaps laugh at my sufferings, others woud despise me for wanting that, which is too often bestowed on the unworthy. But you, Sir, are an Englishman, and a good Man, ’tis your Universal character, and what every one says, must be true. Do not therefore worthy Sir, let me be the only one who sues to you in vain; do not deprive me of all hope, for indeed I have no present hope, but a reliance on the goodness and benevolence of your mind. If you coud know the painful anxiety, the continual uneasiness, the complicated misery I have endured these eight days past, I am sure your generous heart woud be affected, and you woud be induced to lessen those sufferings which have almost drove me to dispair. I am not so ridiculous or unreasonable as to expect that you shoud entirely extricate me from my difficulties, but if you woud be so good as to enable me to do something for the Present, I shoud be restored to the right use of my reason and be able to try every endeavour for the settling this unhappy affair. At Present, I am incapable of either thinking or acting to any purpose, and the letters I attempt to write to Mr: Parsons, are more calculated to deprive him of his senses, than to point out any means of relieving our Misfortunes. Had I foreseen what has happened, I shoud have been far from advising him to leave this, we woud at least have suffered togather, but I did it for the best, th’o God help me, it has turned out for the worse. I am at this moment so ill that I am scarce able to hold a Pen, I have kept my bed all day, nor shoud I have quit it, but to write this; and I most solemnly declare, I am so very wretched, than [that] an assurance of Death within the next four and twenty hours woud make me infinitely happy, compared to what I am at this moment. I will only add, that I most humbly entreat you Sir, to commiserate my unhappy case, and to grant me some little assistance, just to put it in my Power to shew my creditor, that I can do something for him, that I may have a little tranquillity of mind, to turn my thoughts towards the best means of extricating myself from this dreadful dilemma. If you are pleased to do this, I shall ever look upon you as a saving Angel sent from Heaven to administer consolation to the Afflicted mind, and may that being who rewards every humane action grant you every happiness you can wish for, here and hereafter. On reading what I have wrote, I am almost ashamed to send it, but I am not able to attempt a better, and hope the severe affliction I am involved in will plead my excuse for any impropriety this may contain. I have the honor to be, with the greatest respect Sir Your Most Obedient Humble Servant
R: Parsons
 
Notation: Mrs. Parsons
